Title: From George Washington to Colonel Stephen Moylan, 18 April 1780
From: Washington, George
To: Moylan, Stephen


          
            Dear Sir
            Head Quarters Morris Town 18th April 1780
          
          Major Bull, who succeeds to the Majority of the 1st Regt Dragoons vice Jameson, having represented to me the peculiar situation of his family, which would render his proceeding to south Carolina at this time extremely inconvenient, I have directed him to join and do duty in your Regiment till further orders.
          Being informed that there is a quantity of Arms and Accoutrements proper for the Cavalry at Springfeild I have directed the Commy of Military Stores at that place to deliver to you and to Colo. sheldon for the use of your Regiments such of the Articles as you may want—I must

again repeat my request that you will not suffer more to be drawn than are absolutely necessary to compleat the equipment of the Regt. I am &.
        